Citation Nr: 0516002	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  03-36 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for asthma.


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active duty from December 1984 to December 
2000.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

The veteran claims that he had asthma prior to military 
service and this condition was aggravated during active duty.  
In a statement received in September 2002, the veteran stated 
the he "had asthma since age of 7 & have record of this & 
bouts of it during active duty."  The RO has not attempted 
to obtain records of the veteran's reported pre-service bouts 
of asthma.  The veteran is requested to assist the RO in 
obtaining these records in order to expedite his appeal.  If 
no such records are available, the veteran is asked to so 
indicate (in writing) as soon as possible.

A Veterans Claims Assistance Act of 2000 (VCAA) notice must 
be consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The RO sent a VCAA-compliant letter to the 
veteran in September 2002.  In the notice of disagreement 
(NOD) received in February 2003, the veteran appears to 
indicate that he did not receive this letter.  While the 
veteran received an additional duty to assist letter in 
August 2003, the Board finds that the veteran should be 
notified of his need to submit all evidence in his possession 
that pertains to this claim.  This is particularly important 
in light of recent decisions of the U.S. Court of Appeals for 
Veterans Claims (Court) and the fact that the veteran has 
indicated treatment prior to service. 

In view of the above, the case is remanded to the RO via the 
AMC in Washington DC for the following:

1.  The RO is to send the veteran a VCAA 
letter with respect to his claim for 
service connection for asthma.

2.  The appellant should be requested to 
provide additional specific information 
concerning his pre-service treatment 
received for asthma.  The RO should 
attempt to obtain records of such 
treatment, if possible.  All records 
obtained should be associated with the 
claims folder.  

3.  Thereafter, the RO should re-
adjudicate the issue in appellate status.  
If the benefit sought on appeal remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case, and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




